Exhibit 10.5

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 24, 2013 (the
“Effective Date”) by and between GARY J. WOJTASZEK (“Employee”) and CYRUS ONE
LLC, a Delaware limited liability company (“Employer”).

WHEREAS, CyrusOne Inc. a Maryland corporation (“CyrusOne”), pursuant to the Form
S-11 registration statement filed August 8, 2012 with the Securities and
Exchange Commission (the “SEC”) and amended from time to time, has consummated
an initial public offering (the “IPO”) of its common stock as of January 24,
2013;

WHEREAS, Employee was a party to an employment agreement (the “Prior Agreement”)
with Cincinnati Bell Inc., the prior parent of CyrusOne dated as of January 1,
2009 and amended effective January 27, 2011. When used herein, “CBI” shall refer
to Cincinnati Bell Inc. and its subsidiaries other than those entities
comprising the CyrusOne Group (as defined in Section 3(b) below);

WHEREAS, Employer wishes to employ Employee, and Employee has resigned from all
of his positions with CBI and wishes to become an employee of Employer pursuant
to the terms and conditions of this Agreement;

WHEREAS, the terms and conditions of Employee’s resignation from all of his
positions with CBI are set forth in a resignation letter made by and between
Employee and CBI and dated as of January 23, 2013 (the “Resignation Letter”);

NOW, THEREFORE, in consideration of the above and the promises and mutual
obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee agree as follows:

1. Employment. By this Agreement, Employer and Employee set forth the terms of
Employer’s employment of Employee on and after the Effective Date.

2. Term of Agreement. The term of this Agreement initially shall be the one year
period commencing on the Effective Date; provided, however, that on the first
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, the term of this Agreement automatically shall be extended for a
period of one additional year, unless earlier terminated in accordance with
Section 13 (the “Term”). Notwithstanding anything in this Agreement to the
contrary, Sections 7, 8, 9, 10, 11 and 12 shall survive any termination of the
Term, this Agreement and Employee’s termination of employment hereunder.

3. Duties. (a) Title/Reporting. Employee shall serve as President & Chief
Executive Officer of CyrusOne, or in such other equivalent capacity as may be
designated by the Board of Directors of CyrusOne (the”Board”). Employee shall
report to the Board.

 

1



--------------------------------------------------------------------------------

(b) Affiliates. Employee shall furnish such managerial, executive, financial,
technical and other skills, advice, and assistance in operating the CyrusOne
Group as may be reasonably requested of him. As of the Effective Date, the
“CyrusOne Group” means the Employer, CyrusOne LP, CyrusOne and their respective
subsidiaries. For the avoidance of doubt, the term CyrusOne Group shall not
include Cincinnati Bell Inc. or any subsidiaries of Cincinnati Bell Inc. that
are not subsidiaries of CyrusOne.

(c) Duties. Employee shall perform such duties, consistent with the provisions
of Section 3(a), as are reasonably assigned to Employee, including, without
limitation, service as an officer for other entities in the CyrusOne Group.

(d) Full Working Time. Employee shall devote Employee’s entire time, attention
and energies to the business of the CyrusOne Group. The words “entire time,
attention and energies” are intended to mean that Employee shall devote
Employee’s full effort during reasonable working hours to the business of
CyrusOne Group and shall devote at least 40 hours per week to the business of
the CyrusOne Group. Employee shall travel to such places as are necessary in the
performance of Employee’s duties.

4. Compensation.

(a) Base Salary. Employee shall receive an annual base salary (the “Base
Salary”) of $576,000.00 per year, payable in accordance with Employer’s regular
payroll practices as then in effect, for each year during the Term, subject to
proration for any partial year. Such Base Salary, and all other amounts payable
under this Agreement, shall be subject to withholding as required by law.

(b) Annual Bonus. In addition to the Base Salary, during the Term, Employee
shall be eligible to receive an annual bonus (the “Bonus”) for each calendar
year for which services are performed under this Agreement. Any Bonus for a
calendar year shall be payable after the conclusion of the calendar year in
accordance with Employer’s regular bonus payment policies, but in no event paid
later than March 15th following the end of the applicable calendar year. Each
year, Employee shall be given a Bonus target of not less than 100% of his then
current Base Salary, subject to proration for a partial year. The actual Bonus
target shall be established from time to time by the compensation committee (the
“Compensation Committee”) of the Board if Employee is a named executive officer
for purposes of CyrusOne’s annual proxy statement or is otherwise an executive
officer whose compensation is determined by the Compensation Committee, or, if
Employee is not so subject, then in accordance with the provisions of CyrusOne’s
then existing annual incentive plan or any similar plan made available to
employees of the CyrusOne Group (the “annual incentive plan”) in which Employee
participates. Any Bonus award to Employee shall further be subject to the terms
and conditions of any such applicable annual incentive plan, and, to the extent
any Bonus award to Employee is intended to be “qualified performance-based
compensation” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the performance goals applicable to the Bonus award shall
be based on one or more of the performance criteria set forth in the applicable
section of a shareholder-approved annual incentive plan.

 

2



--------------------------------------------------------------------------------

(c) Long-Term Incentive Awards. In each year during the Term, Employee shall be
eligible to be considered for grants of awards under any of Employer’s long-term
incentive compensation plans maintained by CyrusOne for the benefit of CyrusOne
Group employees.

(d) Compensation Review. On at least an annual basis during the Term, the Base
Salary and Bonus target shall be reviewed and subject to adjustment at the
discretion of the Board.

5. Expenses. All reasonable and necessary expenses incurred by Employee in the
course of the performance of Employee’s duties to the CyrusOne Group shall be
reimbursable in accordance with Employer’s then current travel and expense
policies.

6. Benefits.

(a) While Employee remains in the employ of Employer, Employee shall be eligible
to participate in all of the various employee benefit plans and programs which
are made available to similarly situated officers of CyrusOne, in accordance
with the eligibility provisions and other terms and conditions of such plans and
programs.

(b) Notwithstanding anything contained herein to the contrary, the Base Salary
and any Bonuses otherwise payable to Employee shall be reduced by any benefits
paid to Employee by Employer under any disability plans made available to
Employee by the CyrusOne Group (the “Disability Plans”).

(c) In addition, Employee shall be eligible to receive those benefits set forth
on Schedule 1 hereto, payable in accordance with Employer’s regular payment
policies with respect to such benefits.

7. Confidentiality. The CyrusOne Group is engaged in, among other things,
investing in and operating data centers throughout the United States and
internationally. Employee acknowledges that in the course of employment with the
Employer, Employee shall be entrusted with or obtain access to information (all
of which information is referred to hereinafter collectively as the
“Information”) proprietary to members of the CyrusOne Group, that Employee did
not have or have access to prior to signing this Agreement, including, without
limitation, the following: the organization and management of each member of the
CyrusOne Group; the names, addresses, buying habits and other special
information regarding past, present and potential customers, employees and
suppliers of the CyrusOne Group; customer and supplier contracts and
transactions or price lists of the CyrusOne Group and its suppliers; products,
services, programs and processes sold, licensed or developed by the CyrusOne
Group; technical data, plans and specifications, and present and/or future
development projects of the CyrusOne Group; financial and/or marketing data
respecting the conduct of the present or future phases of business of the
CyrusOne Group; computer programs, systems and/or

 

3



--------------------------------------------------------------------------------

software; ideas, inventions, trademarks, trade secrets, business information,
know-how, processes, improvements, designs, redesigns, discoveries and
developments of the CyrusOne Group; and other information considered
confidential by any of the CyrusOne Group or customers or suppliers of the
CyrusOne Group. Employee may also be entrusted with and have access to Third
Party Information. The term “Third Party Information” means confidential or
trade secret information that the CyrusOne Group may receive from third parties
or information which is subject to a duty on the CyrusOne Group members’ parts
to maintain the confidentiality of such Third Party Information and to use it
only for limited purposes. At all times during the Term and thereafter, Employee
agrees to retain the Information and Third Party Information in absolute
confidence and not to disclose the Information and Third Party Information to
any person or organization except as required in the performance of Employee’s
duties for the CyrusOne Group, without the express written consent of Employer;
provided that Employee’s obligation of confidentiality shall not extend to any
Information which becomes generally available to the public other than as a
result of disclosure by Employee.

8. New Developments. All ideas, inventions, discoveries, concepts, trade
secrets, trademarks, service marks or other developments or improvements,
whether patentable or not, conceived by Employee, alone or with others, at any
time during the Term, whether or not during working hours or on the premises of
the CyrusOne Group, which are within the scope of or related to the business
operations of any member of the CyrusOne Group (the “New Developments”), shall
be and remain the exclusive property of such member of the CyrusOne Group.
Employee agrees that any New Developments which, within one year after the
cessation of employment with Employer, are made, disclosed, reduced to a
tangible or written form or description or are reduced to practice by Employee
and which are based upon, utilize or incorporate Information shall, as between
Employee and the CyrusOne Group, be presumed to have been made during Employee’s
employment by Employer. Employee further agrees that Employee shall not, during
the Term, improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity and that Employee shall
not bring onto the premises of the CyrusOne Group any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

At all times during the Term and thereafter, Employee shall do all things
reasonably necessary to ensure ownership of such New Developments by the
applicable member of the CyrusOne Group, including the execution of documents
assigning and transferring to such member of the CyrusOne Group all of
Employee’s rights, title and interest in and to such New Developments and the
execution of all documents required to enable such member of the CyrusOne Group
to file and obtain patents, trademarks, service marks and copyrights in the
United States and foreign countries on any of such New Developments.

9. Surrender of Material upon Termination. Employee hereby agrees that upon
cessation of Employee’s employment, for whatever reason and whether voluntary or

 

4



--------------------------------------------------------------------------------

involuntary, or upon the request of Employer at any time, Employee shall
immediately surrender to Employer all of the property and other things of value
in his possession or in the possession of any person or entity under Employee’s
control that are the property of any member of the CyrusOne Group, including
without any limitation all personal notes, drawings, manuals, documents,
photographs or the like, including copies and derivatives thereof, and e-mails
and other electronic and digital information of all types regardless of where or
the type of device on which such materials may be stored by Employee, relating
directly or indirectly to any Information, materials or New Developments, or
relating directly or indirectly to the business of any member of the CyrusOne
Group, or, with the permission of Employer, shall destroy such copies of such
materials.

10. Remedies. (a) Employer and Employee hereby acknowledge and agree that the
services rendered by Employee to the CyrusOne Group, the information disclosed
to Employee during and by virtue of Employee’s employment and Employee’s
commitments and obligations to any member of the CyrusOne Group herein are of a
special, unique and extraordinary character, and that the breach of any
provision of this Agreement by Employee shall cause the CyrusOne Group
irreparable injury and damage, and consequently the Employer shall be entitled
to, in addition to all other remedies available to it, injunctive and equitable
relief to prevent a breach of Sections 7, 8, 9, 11 and 12 of this Agreement and
to secure the enforcement of this Agreement.

(b) Except as provided in Section 10(a), the parties hereto agree to submit to
final and binding arbitration any dispute, claim or controversy, whether for
breach of this Agreement or for violation of any of Employee’s statutorily
created or protected rights, arising between the parties that either party would
have been otherwise entitled to file or pursue in court or before any
administrative agency (herein, a “claim”), and each party waives all right to
sue the other party. To the extent Employee may have a non-waivable right to
file or participate in a claim or charge, Employee agrees that to the maximum
extent permitted by law he shall not obtain and waives any right or entitlement
to obtain relief or damages (whether legal, monetary, equitable, or other) from
such non-waivable claim or change.

(i) This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (“FAA”). If the FAA is held not to apply for any reason, then the laws of
the State of Texas concerning the enforceability of arbitration agreements and
awards (without regard to its conflicts of laws principles) shall govern this
Agreement and the arbitration award.

(ii) (A) All of a party’s claims must be presented at a single arbitration
hearing. Any claim not raised at the arbitration hearing is waived and released.
The arbitration hearing shall take place in Dallas, Texas.

(B) The arbitration process shall be governed by the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) except to the
extent they are modified by this Agreement. In the event that any

 

5



--------------------------------------------------------------------------------

provisions of this Section 10 are determined by AAA to be unenforceable or
impermissibly contrary to AAA rules, then this Section 10 shall be modified as
necessary to comply with AAA requirements.

(C) Employee has had an opportunity to review the AAA rules and the requirements
that Employee must pay a filing fee, which Employer has agreed to split on an
equal basis.

(D) The arbitrator shall be selected from a panel of arbitrators chosen by the
AAA. After the filing of a Request for Arbitration, the AAA shall send
simultaneously to Employer and Employee an identical list of names of five
persons chosen from the panel. Each party shall have 10 days from the
transmittal date in which to strike up to two names, number the remaining names
in order of preference and return the list to the AAA.

(E) Any pre-hearing disputes shall be presented to the arbitrator for
expeditious, final and binding resolution.

(F) The award of the arbitrator shall be in writing and shall set forth each
issue considered and the arbitrator’s finding of fact and conclusions of law as
to each such issue.

(G) The remedy and relief that may be granted by the arbitrator to Employee are
limited to lost wages, benefits, cease and desist and affirmative relief,
compensatory, liquidated and punitive damages and reasonable attorney’s fees,
and shall not include reinstatement or promotion. If the arbitrator would have
awarded reinstatement or promotion, but for the prohibition in this Agreement,
the arbitrator may award reasonable front pay. The arbitrator may assess to
either party, or split, the arbitrator’s fee and expenses and the cost of the
transcript, if any, in accordance with the arbitrator’s determination of the
merits of each party’s position, but each party shall bear any cost for its
witnesses and proof.

(H) Employer and Employee recognize that a primary benefit each derives from
arbitration is avoiding the delay and costs normally associated with litigation.
Therefore, neither party shall be entitled to conduct any discovery prior to the
arbitration hearing except that: (1) Employer shall furnish Employee with copies
of all non-privileged documents in Employee’s personnel file; (2) if the claim
is for discharge, Employee shall furnish Employer with records of earnings and
benefits relating to Employee’s subsequent employment (including
self-employment) and all documents relating to Employee’s efforts to obtain
subsequent employment; (3) the parties shall exchange copies of all documents
they intend to introduce as evidence at the arbitration hearing at least 10 days
prior to such hearing; (4) Employee shall be allowed (at Employee’s expense) to
take the depositions, for a period not to exceed four hours each, of two
representatives of Employer, and Employer shall be allowed (at its expense) to
depose Employee for a period not to exceed four hours; and (5) Employer or
Employee may ask the arbitrator to grant additional discovery to the extent
permitted by AAA rules upon a showing that such discovery is necessary.

 

6



--------------------------------------------------------------------------------

(I) Nothing herein shall prevent either party from taking the deposition of any
witness where the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing and the witness is,
in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than 50 miles from the hearing site,
conflicting travel plans or other comparable reason.

(J) Arbitration must be requested in writing no later than six months from the
date of the party’s knowledge of the matter disputed by the claim. A party’s
failure to initiate arbitration within the time limits herein shall be
considered a waiver and release by that party with respect to any claim subject
to arbitration under this Agreement.

(K) Employer and Employee consent that judgment upon the arbitration award may
be entered in any Federal or state court that has jurisdiction.

(L) Except as provided in Section 10(a), neither party shall commence or pursue
any litigation on any claim that is or was subject to arbitration under this
Agreement.

(M) All aspects of any arbitration procedure under this Agreement, including the
hearing and the record of the proceedings, are confidential and shall not be
open to the public, except to the extent the parties agree otherwise in writing,
or as may be appropriate in any subsequent proceedings between the parties, or
as may otherwise be appropriate in response to a governmental agency or legal
process or as may be required to be disclosed by the CyrusOne Group pursuant to
applicable law, rule or regulation to which the CyrusOne Group is subject,
including requirements of the Securities and Exchange Commission and any stock
exchanges on which CyrusOne’s securities are listed.

11. Covenant Not to Compete; No Interference; No Solicitation. (a) Employee
acknowledges that (a) the business of the CyrusOne Group in which Employee shall
be principally engaged is investing in and operating data centers throughout the
United States and internationally; (b) the CyrusOne Group’s business is national
and international in scope; (c) Employee’s work for Employer shall give Employee
access to the confidential affairs and proprietary information of the CyrusOne
Group and to “trade secrets” (as defined under the laws of the State of Texas)
of the CyrusOne Group; (d) the covenants and agreements of Employee contained in
this Section 11 are essential to protect the legitimate business and goodwill of
the CyrusOne Group; (e) the covenants in this Section 11 do not impose an undue
hardship on Employee and shall not prevent Employee from engaging in gainful
employment: and (f) Employer would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 11. Therefore, ancillary
to the otherwise enforceable agreements set forth in this

 

7



--------------------------------------------------------------------------------

Agreement, and to avoid the actual or threatened misappropriation of the
Information or goodwill, Employee agrees to the restrictive covenants set forth
in this Agreement. At all times during the Term and during the one year period
following cessation of Employee’s employment with Employer for any reason (the
“Restricted Period”), Employee agrees that Employee will not accept employment
or engage or participate in any business activity (whether as a principal,
partner, joint venturer, agent, employee, salesperson, consultant, independent
contractor, director, officer or otherwise) with a “Competitor” of the CyrusOne
Group that would involve Employee:

(i) providing, selling or attempting to sell, or assisting in the sale or
attempted sale of, any services or products competitive with or similar to those
services or products with which Employee had any involvement, and/or regarding
which Employee had any Information, during Employee’s employment with Employer
(including any products or services being researched or developed by the
CyrusOne Group during Employee’s employment with Employer); or

(ii) providing or performing services that are similar to any services that
Employee provided to or performed for the CyrusOne Group during Employee’s
employment with Employer.

For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one year period following Employee’s termination or
separation, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by the CyrusOne Group.
“Competitor” includes, without limitation, any company or business that provides
data colocation services to businesses or entities. The restrictions set forth
in this paragraph will be limited to the geographic areas (1) where Employee
performed services for the CyrusOne Group, (2) where Employee solicited or
served the CyrusOne Group’s customers or clients, and/or (3) otherwise impacted
or influenced by Employee’s provision of services to the CyrusOne Group.
Notwithstanding the foregoing, Employee may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) Employee is not a controlling
person of, or a member of a group which controls, such entity and (C) Employee
does not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.

(b) During the Restricted Period, Employee shall not either directly or
indirectly, solicit business from or interfere with or adversely affect, or
attempt to interfere with or adversely affect, the CyrusOne Group’s
relationships with any person, firm, association, corporation or other entity
which was known by Employee during his employment with Employer to be, or is
included on any listing to which Employee had access during the course of
employment as, a customer, client, supplier, consultant or employee of the
CyrusOne Group and Employee shall not divert or change, or attempt to divert or
change, any such relationship to the detriment of the CyrusOne Group or to the
benefit of any other person, firm, association, corporation or other entity.

 

8



--------------------------------------------------------------------------------

(c) During the Restricted Period, Employee shall not, (x) without the prior
written consent of Employer, accept employment, as an employee, consultant or
otherwise, with any company or entity which is a supplier of the CyrusOne Group
at any time during the final year of Employee’s employment with Employer or
(y) induce or seek to induce any other employee of the CyrusOne Group to
terminate his or her employment relationship with the CyrusOne Group.

(d) Employee iterates that the covenants, restrictions, agreements and
obligations set forth herein are founded upon valuable consideration and, with
respect to the covenants, restrictions, agreements and obligations set forth in
this Section 11, are reasonable in duration and geographic scope. The time
period and geographical area set forth in this Section 11 are each divisible and
separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they shall be
valid and enforceable in such geographical area(s) and for such time period(s)
which the court determines to be reasonable and enforceable. Employee agrees
that in the event that any court of competent jurisdiction determines that the
above covenants are invalid or unenforceable, Employee shall join with Employer
in requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. After such determination has become final and unappealable, the
duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced. Furthermore, it is agreed that
any period of restriction or covenant hereinabove stated shall not include any
period of violation or period of time required for litigation or arbitration to
enforce such restrictions or covenants. If any of the provisions in this
Section 11 conflict with similar provisions in any other document or agreement
related to Employee’s employment with Employer, the provisions of this Agreement
will apply; provided, however, if the restrictions set forth in the other
document or agreement at issue are broader in scope that those in this Agreement
and are enforceable under applicable law, those restrictions will apply.

12. Goodwill. In the course of employment with Employer, Employee will be
entrusted with, have access to and obtain goodwill belonging to the CyrusOne
Group. Employee agrees not to use the goodwill for the benefit of any person or
entity other than the CyrusOne Group. During the Term and thereafter, Employee
shall not disparage any member of the CyrusOne Group in any way which could
adversely affect the goodwill, reputation and business relationships of the
CyrusOne Group with the public generally, or with any of their customers,
suppliers or employees. Employee understands and agrees that the CyrusOne Group
shall be entitled to make any such public disclosures as are required by
applicable law, rule or regulation regarding Employee, including termination of
Employee’s employment with Employer, and that any public disclosures so made by
the CyrusOne Group and other statements materially consistent with such public
disclosures shall not be restricted in any manner by this Section 12.

 

9



--------------------------------------------------------------------------------

13. Termination. (a) Termination for Terminating Disability. (i) Employer or
Employee may terminate the Term upon Employee’s failure or inability to perform
the services required hereunder, because of any physical or mental infirmity for
which Employee receives disability benefits under any Disability Plans, over a
period of one hundred twenty (120) consecutive working days during any twelve
(12) consecutive month period (a “Terminating Disability”).

(ii) If Employer or Employee elects to terminate the Term in the event of a
Terminating Disability, such termination shall be effective immediately upon the
giving of written notice by the terminating party to the other party.

(iii) Upon termination of the Term on account of a Terminating Disability,
Employer shall pay Employee Employee’s accrued compensation hereunder, whether
Base Salary, Bonus or otherwise (subject to offset for any amounts received
pursuant to the Disability Plans), to the date of termination. In the event of a
Terminating Disability, Employer also shall provide Employee with disability
benefits and all other benefits according to the provisions of the applicable
Disability Plans and any other CyrusOne Group plans in which Employee is then
participating. Furthermore, Employee shall continue to accrue service as an
employee in accordance with the provisions of the applicable Disability Plans
and pension plan(s). Upon termination of the Term on account of a Terminating
Disability, any outstanding equity or non-equity incentive awards shall be
treated in accordance with the applicable provisions of the applicable incentive
plan or related award agreements.

(iv) If the parties elect not to terminate the Term upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than one
hundred twenty consecutive working days, the provisions of this Agreement shall
remain in full force and effect.

(b) Termination on Account of Death of Employee. The Term terminates immediately
and automatically on the death of Employee; provided, however, that Employee’s
estate shall be paid Employee’s accrued compensation hereunder, whether Base
Salary, Bonus or otherwise, to the date of death. Upon termination of the Term
on account of the death of Employee, any outstanding equity or non-equity
incentive awards shall be treated in accordance with the applicable provisions
of the applicable incentive plan or related award agreements.

(c) Termination by Employer for Cause. Employer may terminate the Term
immediately, upon written notice to Employee, for Cause. For purposes of this
Agreement, Employer shall have “Cause” to terminate the Term only if the Board
determines that there has been fraud, misappropriation, embezzlement or
misconduct constituting serious criminal activity on the part of Employee. Upon
termination for Cause, Employee shall be entitled to receive only Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise, to the
date of termination.

 

10



--------------------------------------------------------------------------------

(d) Termination by Employer Other than for Cause, Death or Disability or by
Employee in a Constructive Termination. Employer may terminate the Term
immediately upon written notice to Employee for any reason and Employee may
terminate the Term immediately upon written notice to Employer for any reason as
provided in Section 13(f). In the event Employer terminates the Term for any
reason other than those set forth in Sections 13(a), (b), (c) and (e), or in the
event Employee terminates the Term, upon written notice to Employer, as a result
of a Constructive Termination (as herein defined), other than within one year
after a Change in Control (as provided in Section 13(e):

(i) on the date which is sixty (60) days after Employee’s termination of
employment with Employer, subject to Employer’s receipt of Employee’s executed
and irrevocable release as provided in Section 13(g), Employer shall pay
Employee in a lump sum cash payment an amount equal to 2.0 times the sum of
(A) Employee’s annual Base Salary rate in effect at the time of the termination
of this Agreement and (B) the annual Bonus target, prorated to the date of
termination;

(ii) for purposes of any outstanding stock option or other outstanding incentive
award issued by the CyrusOne Group to Employee, the portion of any such
outstanding award that would otherwise have vested on or prior to the end of the
Severance Period (as herein defined) shall become vested and exercisable as of
immediately before the termination of the Term (and Employee shall be afforded
the opportunity to exercise them until the earlier of (1) the latest date,
determined in accordance with the terms of such stock options or awards, that
applies because such stock options or awards become vested and exercisable
immediately before the termination of the Term or (2) the end of the Severance
Period) and the restrictions applicable to the portion of any restricted stock
award issued by the CyrusOne Group to Employee that would otherwise have lapsed
on or prior to the end of the Severance Period shall lapse as of immediately
before the termination of the Term;

(iii) if applicable, an amount equal to the sum of (a) any forfeitable benefits
of Employee under any nonqualified (i.e., not qualified under Code
Section 401(a)) pension, profit sharing, savings or deferred compensation plan
of any member of the CyrusOne Group which would have vested prior to the end of
the Severance Period if the Term had not terminated, plus (b) any additional
vested benefits which would have accrued for Employee under any nonqualified
defined benefit pension plan if the Term had not terminated prior to the end of
the Severance Period and if Employee’s annual Base Salary and annual Bonus
target had neither increased nor decreased after such termination, shall be
payable by Employer at the same time and in the same manner as such benefits
would have been paid under such plan or plans had such benefits become vested
and accrued under such plan or plans at the time of the termination of the Term;

(iv) if applicable, an amount equal to the sum of (A) any forfeitable benefits
of Employee under any qualified (i.e., qualified under Code Section 401(a))
pension, profit sharing, 401(k) or deferred compensation plan of any member of

 

11



--------------------------------------------------------------------------------

the CyrusOne Group which would have vested prior to the end of the Severance
Period if the Term had not terminated, plus (B) any additional vested benefits
which would have accrued for Employee under any qualified defined benefit
pension plan if the Term had not terminated prior to the end of the Severance
Period and if Employee’s annual Base Salary and annual Bonus target had neither
increased nor decreased after such termination, shall be paid by Employer from
its general assets (and not under such plan or plans) in one lump sum on the
date which is sixty (60) days after Employee’s termination of employment with
Employer, subject to Employer’s receipt of Employee’s executed and irrevocable
release as provided in Section 13(g); and

(v) for the remainder of the Severance Period, Employer shall continue to
provide Employee with medical, dental, vision and group term life coverage
comparable to the medical, dental, vision and group term life coverage in effect
for Employee immediately prior to the termination of the Term (with the cost of
such benefits shared between Employee and Employer on a basis comparable to the
cost-sharing of such benefits immediately prior to the termination of the Term),
provided, however, that, with respect to benefits covered by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Employer
may instead elect to pay or reimburse Employee’s COBRA payments for continued
health and dental coverage. To the extent that Employee would have been eligible
for any post-retirement medical, dental, vision or group term life benefits from
Employer if Employee had continued in employment through the end of the
Severance Period, Employer shall provide such post-retirement benefits to
Employee after the end of the Severance Period.

(e) Terminations in Connection with a Change in Control. The Term shall
terminate automatically in the event and at the time that both there is a Change
in Control and either (A) Employee elects to terminate his employment with
Employer within one year after the Change in Control as a result of Constructive
Termination or (B) Employee’s employment with Employer is actually terminated by
Employer within one year after the Change in Control for any reason other than
those set forth in Sections 13(a), (b) and (c).

(i) In the event of a termination of the Term under this Section 13(e):

(A) on the date which is sixty (60) days after Employee’s termination of
employment with Employer, subject to Employer’s receipt of Employee’s executed
and irrevocable release as provided in Section 13(g), Employer shall pay
Employee in a lump sum cash payment an amount equal to the product obtained by
multiplying (1) the sum of the annual Base Salary rate in effect at the time of
the termination of the Term and the annual Bonus target in effect at the time of
such termination by (2) two;

(B) all outstanding stock options and other incentive awards issued by the
CyrusOne Group to Employee that are not vested and exercisable at the time of
the termination of the Term shall become immediately vested and exercisable

 

12



--------------------------------------------------------------------------------

(and Employee shall be afforded the opportunity to exercise them until the
earlier of (1) the latest date, determined in accordance with the terms of such
stock options or awards, that would apply if such stock options or awards had
become vested and exercisable immediately before the termination of the Term or
(2) the end of the Severance Period) and the restrictions applicable to all
outstanding restricted stock issued by the CyrusOne Group to Employee shall
lapse upon the termination of the Term;

(C) an amount equal to the sum of (1) any forfeitable benefits of Employee under
any nonqualified (i.e., not qualified under Code Section 401(a)) pension, profit
sharing, savings or deferred compensation plan of any member of the CyrusOne
Group which would have vested prior to the end of the Severance Period if the
Term had not terminated, plus (2) any additional vested benefits which would
have accrued for Employee under any nonqualified defined benefit pension plan if
the Term had not terminated prior to the end of the Severance Period and if
Employee’s annual Base Salary and annual Bonus target had neither increased nor
decreased after such termination, shall be payable by Employer at the same time
and in the same manner as such benefits would have been paid under such plan or
plans had such benefits become vested and accrued under such plan or plans at
the time of the termination of the Term;

(D) an amount equal to the sum of (1) any forfeitable benefits of Employee under
any qualified (i.e., qualified under Code Section 401(a)) pension, profit
sharing, 401(k) or deferred compensation plan of any member of the CyrusOne
Group which would have vested prior to the end of the Severance Period if the
Term had not terminated, plus (2) any additional vested benefits which would
have accrued for Employee under any qualified defined benefit pension plan if
the Term had not terminated prior to the end of the Severance Period and if
Employee’s annual Base Salary and annual Bonus target had neither increased nor
decreased after such termination, shall be paid by Employer from its general
assets (and not under such plan or plans) in one lump sum on the date which is
sixty (60) days after Employee’s termination of employment with Employer,
subject to Employer’s receipt of Employee’s executed and irrevocable release as
provided in Section 13(g);

(E) for the remainder of the Severance Period, Employer shall continue to
provide Employee with medical, dental, vision and group term life coverage
comparable to the medical, dental, vision and group term life coverage in effect
for Employee immediately prior to the termination of the Term (with the cost of
such benefits shared between Employee and Employer on a basis comparable to the
cost-sharing of such benefits immediately prior to the termination of the Term),
provided, however, that, with respect to benefits covered by COBRA, the Employer
may instead elect to pay or reimburse Employee’s COBRA payments for continued
health and dental coverage. To the extent that Employee would have been eligible
for any post-retirement medical, dental, vision or group term life benefits from
Employer if Employee had continued in employment through the end of the
Severance Period, Employer shall provide such post-retirement benefits to
Employee after the end of the Severance Period.

 

13



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision in this Agreement, in the event that it
is determined (by the reasonable computation of an independent nationally
recognized certified public accounting firm that shall be selected by Employer
prior to the applicable Change in Control (the “Accountant”)) that the aggregate
amount of the payments, distributions, benefits and entitlements of any type
payable by Employer or any affiliate to or for the benefit of Employee
(including any payment, distribution, benefit or entitlement made by any person
or entity effecting a Change in Control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Section 13(e)(ii) would
be payable to Employee, exceeds the greatest amount of Parachute Payments that
could be paid to Employee without giving rise to any liability for any excise
tax imposed by Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest or
penalties, collectively referred to as the “Excise Tax”), then the aggregate
amount of Parachute Payments payable to Employee shall not exceed the amount
which produces the greatest after-tax benefit to Employee after taking into
account any Excise Tax to be payable by Employee. For the avoidance of doubt,
this provision shall reduce the amount of Parachute Payments otherwise payable
to Employee, if doing so would place Employee in a more favorable net after-tax
economic position as compared with not reducing the amount of Parachute Payments
(taking into account the Excise Tax payable in respect of such Parachute
Payments).

(f) Voluntary Resignation by Employee (other than as a result of Constructive
Termination). Employee may resign upon 60 days’ prior written notice to
Employer. In the event of a resignation under this Section 13(f), the Term shall
terminate and Employee shall be entitled to receive Employee’s Base Salary
through the date of termination, any Bonus earned but not paid at the time of
termination and any other vested compensation or benefits called for under any
compensation plan or program of any member of the CyrusOne Group.

(g) Section 13 Payments and Release. Upon termination of the Term as a result of
an event of termination described in this Section 13 and except for Employer’s
payment of the required payments under this Section 13 (including any Base
Salary accrued through the date of termination, any Bonus earned for the year
preceding the year in which the termination occurs and any nonforfeitable
amounts payable under any employee plan), all further compensation under this
Agreement shall terminate. Employee further agrees that as a condition precedent
to Employee’s receipt of payments under this Section 13 (other than any Base
Salary accrued through the date of termination, any Bonus earned for the year
preceding the year in which the termination occurs and all payments pursuant to
Section 13(e), upon the request of Employer and by a reasonable deadline set by
Employer (to ensure that payments can be made by the dates specified in this
Section 13 following the expiration of the time for revocation of such release
as permitted by law), Employee shall execute and not revoke a release of claims
against the CyrusOne Group, which release shall contain customary and
appropriate terms and conditions as determined in good faith by Employer.

 

14



--------------------------------------------------------------------------------

(h) Certain Surviving Rights. The termination of the Term shall not amend, alter
or modify the rights and obligations of the parties under Sections 7, 8, 9, 10,
11 and 12, the terms of which shall survive the termination of the Term.

(i) Additional Terms. To the extent provided below, the following provisions
apply under this Section 13 and the other provisions of the Agreement.

(i) Notwithstanding any other provision of this Agreement, for purposes of
Sections 13(d) and 13(e), “Severance Period” means the one year period beginning
at the time of the termination of the Term.

(ii) “Change in Control” has the meaning set forth in The CyrusOne 2012 Long
Term Incentive Plan.

(iii) Except as set forth in Section 14, below, for purposes of Section 13(d)
and 13(e), “Constructive Termination” shall be deemed to have occurred if,
without Employee’s consent, (A) there is a material adverse change in Employee’s
reporting responsibilities set forth in Section 3(a) or there is otherwise a
material reduction by the CyrusOne Group in Employee’s authority, reporting
relationship or responsibilities, (B) there is a material reduction by the
CyrusOne Group in Employee’s Base Salary or Bonus target, or (C) Employee is
required by Employer to relocate more than 50 miles from his designated office
in effect as of the Effective Date.

(iv) When an amount (referred to in this Section 13(i)(iv) as the “principal
sum”) that is payable under Section 13(d)(i), 13(d)(iv), 13(e)(i)(A) or
13(e)(i)(D) on the date which is sixty (60) days after Employee’s termination of
employment with Employer is paid, such payment shall also include an amount that
is equal to the amount of interest that would have been earned by such principal
sum for the period from the date of Employee’s termination of employment with
Employer to the date which is sixty (60) days after Employee’s termination of
employment had such principal sum earned interest for such period at an annual
rate of interest of 3.5%.

(v) To the extent that any of the benefits applicable to medical, dental and
vision coverage provided to Employee under Section 13(d)(v) or 13(e)(i)(E)
(referred to in this Section 13(i) as “healthcare plan benefits”) are subject to
Federal income taxation, the following conditions shall apply:

(A) the amount of healthcare plan benefits provided or paid during any tax year
of Employee under Section 13(d)(v) or 13(e)(i)(E) shall not affect the amount of
healthcare plan benefits that are provided or eligible for payment in any other
tax years of Employee (disregarding any limit on the amount of medical expenses,
as defined in Code Section 213(d), that may be paid or reimbursed over some or
all of the period in which such coverage is in effect because of a lifetime,
annual or similar limit on any covered person’s expenses that can be paid or
reimbursed under Employer’s health care plans under which the terms of such
coverage is determined);

 

15



--------------------------------------------------------------------------------

(B) the payment or reimbursement of an expense for healthcare plan benefits that
is eligible for payment or reimbursement shall not be made prior to the date
immediately following the date which is sixty (60) days after Employee’s
termination of employment with Employer and shall in any event be made no later
than the last day of the tax year of Employee next following the tax year of
Employee in which the expense is incurred; and

(C) Employee’s right to healthcare plan benefits shall not be subject to
liquidation or exchange for any other benefit.

(vi) This Agreement and the amounts payable and other benefits hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement shall be administered, interpreted and construed in a manner
consistent with Section 409A. If any provision of this Agreement is found not to
comply with, or otherwise not to be exempt from, the provisions of Section 409A,
it shall be modified and given effect, in the sole discretion of the Board or
Compensation Committee thereof and without requiring Employee’s consent, in such
manner as the Board or Compensation Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A.
Each payment under this Agreement shall be treated as a separate identified
payment for purposes of Section 409A. The preceding provisions shall not be
construed as a guarantee by Employer of any particular tax effect to Employee of
the payments and other benefits under this Agreement.

(A) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

(B) If a payment obligation under this Agreement arises on account of Employee’s
termination of employment and if such payment is subject to Section 409A, the
payment shall be paid only in connection with Employee’s “separation from
service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a payment
obligation under this Agreement arises on account of Employee’s “separation from
service” (as defined under Treas. Reg. Section 1.409A-1(h)) while Employee is a
“specified employee” (as defined under Treas. Reg. Section 1.409A-1(h) and using
the identification methodology selected by Employer from time to time), any
payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3)

 

16



--------------------------------------------------------------------------------

through (b)(12)) that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh month beginning after the date of Employee’s separation
from service or, if earlier, within 15 days after the appointment of the
personal representative or executor of Employee’s estate following his death.

14. Assignment. (a) As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee. Employee acknowledges that Employer may elect to
assign this Agreement to an affiliate.

(b) Employee acknowledges this Agreement is being entered into in connection
with the IPO and shall supersede and replace the Prior Agreement. Employee
acknowledges and agrees that notwithstanding anything herein or in the Prior
Agreement to the contrary, neither the execution of this Agreement nor the
termination of the Prior Agreement nor Employee’s resignation from his positions
with CBI pursuant to the terms of the Resignation Letter, shall constitute a
Constructive Termination (as defined in the Prior Agreement) of employment for
purposes of the Prior Agreement, and Employee shall not be entitled to any
severance-related payments or benefits in connection with Employee’s resignation
from his positions with CBI, except as set forth in the Resignation Letter.
Further, Employee acknowledges and agrees that notwithstanding anything herein,
in the CyrusOne 2012 Long Term Incentive Plan, or in the Prior Agreement to the
contrary, the IPO shall not be deemed to constitute a Change in Control for
purposes of this Agreement, the CyrusOne 2012 Long Term Incentive Plan or the
Prior Agreement.

15. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if delivered personally or by certified
mail to Employee at Employee’s place of residence as then recorded on the books
of Employer or to Employer at its principal office.

16. Waiver. No waiver or modification of this Agreement or the terms contained
herein shall be valid unless in writing and duly executed by the party to be
charged therewith. The waiver by any party hereto of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such party.

17. Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Texas and, to the extent applicable, Federal law, and the parties agree
to submit to the jurisdiction of the state and Federal courts sitting in Dallas,
Texas counties for all disputes hereunder; provided that, arbitration of claims
under Section 10(b)(ii) shall take place in Dallas, Texas.

18. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.

 

17



--------------------------------------------------------------------------------

19. Severability. In case anyone or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or other enforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions have never been contained herein.

20. Successors and Assigns. Subject to the requirements of Section 14 above,
this Agreement shall be binding upon Employee, Employer and Employer’s
successors and assigns.

21. Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
the CyrusOne Group) without the express authorization of the President of
CyrusOne; provided that Employee shall advise any prospective new employer of
the existence of Employee’s non-competition, confidentiality and similar
obligations under this Agreement and Employer has the right to disclose these
same obligations to third-parties if it deems such disclosure necessary to
protect its interests. To the extent that the terms of this Agreement have been
disclosed by the CyrusOne Group, in a public filing or otherwise, the
confidentiality requirements of this Section 21 shall no longer apply to such
terms.

22. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CYRUSONE LLC,     by  

/s/ John F. Cassidy

  Name:   John F. Cassidy   Title:   Chairman     Date:   January 24, 2013
EMPLOYEE,     by  

/s/ Gary J. Wojtaszek

  Name:   Gary J. Wojtaszek   Title:   President & Chief Executive Officer
    Date:   January 24, 2013

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

(Section 6(c) Benefits)

NONE

 

20